DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-18 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/03/2021 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1-4 and 6 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections
These following claims are objected to because of the following informalities:
Claims 10-11 directly/indirectly recite “a system according to claim 1” which appears to be a typo and should read “the system according to claim X.”
Claims 17-18 recite “a method of claim 12” which appears to be a typo and should read “the method of claim 12.”
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

Claims 4-5 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 4 lines 3 and claim 11 line 3 lack antecedent basis for “the environmental sensors.”
Claim 5 is rejected because of their dependency on the previously rejected claim 4.
Claim 11 line 2 lacks antecedent basis for “the state of the undergarment.”
Claim 12 line 7 lacks antecedent basis for “the environmental characteristics.”
Claims 13-18 are rejected because of their dependency on the previously rejected claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rahimi (Rahimi – US 2012/0299730 A1) in view of Stivoric et al. (Stivoric – US 2008/0161715 A1).

As to claim 1, Rahimi discloses a wireless module for use in an environment and motion, posture or orientation detecting system, wherein the environment has at least one environmental feature, the wireless module comprising:
a controller (Rahimi: FIG. 1 the monitoring device 101 and FIG. 8 the control circuitry 803) accommodated within a housing (Rahimi: FIG. 2 the casing 103) at least partially separating the controller from the environment (Rahimi: [0080] and FIG. 1 the monitoring device 101 attached the diaper 102);
an environmental sensor (Rahimi: [0139], [0146], [0149], [0159]-[0160], FIG. 11 and FIG. 12: the monitoring device serves as a wet diaper alarm. Detecting wetness is based on sensing conductivity variations inside the diaper); and
a motion sensor to detect motion (Rahimi: [0139], [0146], [0149], [0159]-[0160], FIG. 11 and FIG. 12: The sensing circuitry 801 may comprise any combination of various sensing circuits, according to the required functionality. Such combinations may comprise of wetness sensing circuits, movement sensing circuits, temperature sensing circuits, positioning sensing circuits etc.), posture or orientation of a wearer of the wireless module (Rahimi: [0041], [0043], [0162]-[0172], FIG. 11, and FIG. 13: The device is attached to the baby's diaper and moves along with the baby's breathing movements. It senses changes in its orientation caused by said movements. Once irregularities in these movements are determined, the device issues an emergency alert, such as a high volume siren. Such devices can also be very useful for alerting on breathing cessation of old people or sick/wounded people).
Rahimi does not explicitly disclose an environmental sensor at least partially in contact with the environment to detect at least one of the environmental features.
However, it has been known in the art of monitoring conditions of a user to implement an environmental sensor at least partially in contact with the environment to detect at least one of the environmental features, as suggested by Stivoric, which discloses an environmental sensor at least partially in contact with the environment to detect at least one of the environmental features (Stivoric: [0041]-[0042], [0047], [0107], [0127], [0132],[0134]-[0135], FIG. 1 the ambient temperature sensor 120 and FIG. 19: A multi component system includes module 55 that may be provided with display 86A, in addition to a receiver for receiving continuous temperature measurements and other relevant, statistical data including processed data that is output from module 55 for visual presentation on display 86A of module 55 or on a receiver display 86B The visual presentation of information may include current skin and/or ambient temperature, current derived core body temperature, temperature trends for all of these current values, and contextual data, Contextual data as used herein means data relating to the environment, surroundings, location and condition of the individual, including, but not limited to, air quality, audio sound quality, ambient temperature, ambient light, global positioning, humidity, altitude, barometric pressure and the like. It is specifically contemplated, however, that contextual data may also include further abstractions and derivations regarding the condition and status of the body, including the position of the body and the detection of certain events and conditions within and without the body, such as urination in a diaper, dislodgement of the module, activity and rest periods, the nature and quality of sleep and removal of the insulating a motion sensor to detect motion, posture or orientation of a wearer of the wireless module (Stivoric: Abstract,[0123], [0138]-[0139], [0214], [0222], and FIG. 19-22:  one of or the combined temperature sensor reading and/or accelerometers might indicate that the wearer is motionless, leading toward a conclusion of a resting user, the galvanic skin response sensor might provide a very high response, leading toward a conclusion of an active user, the heat flow sensor might indicate that the wearer is still dispersing substantial heat, leading toward a conclusion of an active user, and the heart rate sensor might indicate that the wearer has an elevated heart rate, leading toward a conclusion of an active user).
Therefore, in view of teachings by Rahimi and Stivoric, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring device of Rahimi to include an environmental sensor at least partially in contact with the environment to detect at least one of the environmental features, as suggested by Stivoric. The motivation for this is to implement a known alternative sensing device for monitoring different conditions/environmental conditions related to a user.

As to claim 2, Rahimi and Stivoric disclose the limitations of claim 1 further comprising the wireless module according to claim 1, wherein the controller further comprises a transceiver (Rahimi: [0147], [0151]-[0153], and FIG. 13 the transmitter receiver 834: The wireless communication circuits (834, 841) of both units (821, 822 respectively) may be implemented as ICs and Stivoric: [0177], [0182]-[0183], and FIG. 19 the transceiver 625: A transceiver 625 is coupled to processor 620 and is adapted to transmit signals to a receiver in connection with module 55. Transceiver communicates detected and/or processed data to receiver by any form of wireless transmission as is known to those skilled in the art, such as , and a memory medium wherein the controller is suitable for executing programmed instructions stored on the memory medium (Stivoric: [0051], [0175]-[0176], [0219], and FIG. 19: The module includes at least one sensor, a processor and potentially an amplifier to provide appropriate signal strength of the output of the sensor to the processor. An analog to digital converter may also be utilized. The digital signal or signals representing detected temperature data and/or other relevant information of the individual user is then utilized by the processor to calculate or generate current temperature data and temperature data trends as well as derived data and contextual data. All data or relevant information may be stored in memory, which can be flash memory. A discrete clock circuit may also be provided. Sensor input channels may also be multiplexed as necessary. The processor may be programmed and/or otherwise adapted to include the utilities and algorithms necessary to create derived temperature and other related data. The receiver may output the data directly on a display or other informative means to a caregiver or may transmit the data according to a number of techniques electronically to a network or other device), wherein program instructions are configured to cause the transceiver to transmit information to a remote device about at least one environmental feature and the motion, posture or orientation of the wearer of the wireless module (Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 and FIG. 16-22: As temperature changes, the display can also present an iconic, analog or digital indication as to the trend of change, such as moving the digits up or down similar to an odometer to indicate rising or falling temperatures, respectively. Graphical or iconic output may incorporate sleeping, crying and/or orientation for example. As shown in FIG. 17, an .

As to claim 3, Rahimi and Stivoric disclose the limitations of claim 1 further comprising the wireless module according to claim 1, wherein at least one environmental feature is selected from the group comprising humidity, temperature, and the presence of a compound (Rahimi: [0041], [0139], 0144], [0149], [0171], and FIG. 13: The sensing circuitry 832 may comprise any combination of various sensing means and circuits, according to the required system functionality. Such combinations may comprise wetness sensing circuits, movement sensing circuits, temperature sensing circuits, positioning sensing circuits, microphone, camera and the like and Stivoric: [0041]-[0042], [0051], [0107], [0131], [0139], [0141], [0169], [0214]-[0215], and FIG. 16-22: It is to be specifically noted that a number of blood chemistry sensors; interstitial fluid chemistry sensors; bio-impedance sensors; and several contextual sensors, such as pollen, humidity, ozone, acoustic, body and ambient noise, including these sensors, combinations of these sensors, and any additional sensors adapted to utilize the device in a biofingerprinting scheme, where the wearer can be identified by their physiological signatures, as well as how their body provides these sensors with certain values and/or patterns during certain body states and or activities. This is important when a multiplicity of sensors on multiple individuals is contemplated in a confined space, such as a hospital. It is important to distinguish one wearer from a different wearer, even if just for the sake of distinguishing between two people. For example, in a family, where when one person wears the unit, the unit will automatically understand who the wearer is, so that there is no need to include demographic or other information before incorporating the data from the product for applications or correlations where this proper personalization and/or accuracy is necessary).

As to claim 8, Rahimi and Stivoric disclose the limitations of claim 1 further comprising the wireless module according to claim 1, further comprising a battery (Rahimi: [0138] and FIG. 11 the power source 806 and Stivoric: [0134], [0140]-[0141], [0185], FIG. 6 the battery 135, and FIG. 19: Battery 620 is the main power source for receiver and is coupled to processor 670. The battery 620 may be recharged by induction or wireless communication), wherein the battery is rechargeable or replaceable (Rahimi: [0138] and FIG. 11 the power source 806: If the power source 806 is rechargeable, then a charging circuitry may also be  and Stivoric: [0134], [0140]-[0141], [0185], FIG. 6 the battery 135, and FIG. 19) and wherein the controller is configured to save power during operation by intermittently measuring various characteristics and processing data (Stivoric: [0134], [0140]-[0141], [0145], [0185], [0240], FIG. 6 the battery 135, and FIG. 19: The module may be configured to go to sleep for periods of time or take readings more occasionally to save the battery. The length of these periods may be set by the user, the caregiver or may be dynamically set, based upon the readings observed. For example, an elevated temperature may cause the device to take readings more frequently. Other methodologies of automatically sensing a condition to initiate operation of the device include sensing certain conditions as well as detecting certain environmental changes).

As to claim 9, Rahimi and Stivoric disclose the limitations of claim 2 further comprising the wireless module according to claim 2, wherein the remote device is a cell phone or a mobile communications device or a wireless communication computer (Rahimi: [0147], [0151]-[0153], and FIG. 12-13 the remote device and Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 the handheld receiver 65, the clinical monitor receiver 70, the personal computer 75, the necklace receiver 80, and the table top receiver 85, and FIG. 16-22: Data may be collected and processed by module 55 and transmitted by primary transmission 72 to a receiver through a short range wireless transmission, such as infrared, RF transmission or any other known wireless transmission system as known to those skilled in the art and as further described herein with respect to FIGS. 19-21. The receiver can take one of a number of forms, including a table top receiver 85, a hand held receiver 65, clinical monitor receiver 70, a personal computer 75 or a necklace receiver 80, a ring, a headworn display, a headsup display, a display .

As to claim 10, Rahimi and Stivoric disclose the limitations of claim 1 further comprising a system according to claim 1, wherein the motion sensor is at least one of an accelerometer (Stivoric: Abstract, [0123], [0138]-[0139], [0214], [0222], and FIG. 19-22: one of or the combined temperature sensor reading and/or accelerometers might indicate that the wearer is motionless, leading toward a conclusion of a resting user, the galvanic skin response sensor might provide a very high response, leading toward a conclusion of an active user, the heat flow sensor might indicate that the wearer is still dispersing substantial heat, leading toward a conclusion of an active user, and the heart rate sensor might indicate that the wearer has an elevated heart rate, leading toward a conclusion of an active user) or a compass.

As to claim 11, Rahimi and Stivoric disclose the limitations of claim 2 further comprising a system according to claim 2, wherein the program instructions are further configured to compare the state of the undergarment to determine whether there is an environmental change with the environmental sensors, and then transmit that state to a central hub (Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 the handheld receiver 65, the clinical monitor receiver 70, the personal computer 75, the necklace receiver 80, Data may be collected and processed by module 55 and transmitted by primary transmission 72 to a receiver through a short range wireless transmission, such as infrared, RF transmission or any other known wireless transmission system as known to those skilled in the art and as further described herein with respect to FIGS. 19-21. The receiver can take one of a number of forms, including a table top receiver 85, a hand held receiver 65, clinical monitor receiver 70, a personal computer 75 or a necklace receiver 80, a ring, a headworn display, a headsup display, a display built into the dashboard or windshield of a car, displayed directly on the clothing of the person being monitored or on the caregiver's clothing, displayed on household appliances such as a refrigerator, a microwave oven or conventional oven, be reflected qualitatively in controllable ambient conditions such as the temperature of a room, the lighting of the room, or the sound in a room, a watch or an armband as disclosed in Stivoric, et al., copending U.S. patent application Ser. No. 09/923,181 and can be remotely positionable with respect to module 55).

As to claim 12, Rahimi and Stivoric discloses all the method of detecting wetness or saturation and motion, posture or orientation of an undergarment limitations as claimed that mirrors the wireless module for use in an environment and motion, posture or orientation detecting system limitations in claim 1; thus, claim 12 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method of detecting wetness or saturation and motion, posture or orientation of an undergarment comprising:
securing a wireless module to a secondary pouch or directly to an interior of an undergarment (Rahimi: [0080] and FIG. 1 the monitoring device 101 attached the diaper 102 and Stivoric: [0124], [0163], [0165], FIG. 12 and FIG. 14 The garment may have specific body tension areas which are designed for such function, or elastic or other materials arranged as appropriate. The module can be integrated into the garment, and simply placed, snapped or pocketed behind these tension areas, without module required adhesive);
monitoring environmental conditions inside of the undergarment with an environmental sensor (Rahimi: [0139], [0146], [0149], [0159]-[0160], FIG. 11 and FIG. 12: the monitoring device serves as a wet diaper alarm. Detecting wetness is based on sensing conductivity variations inside the diaper and Stivoric: [0041]-[0042], [0047], [0107], [0127], [0132],[0134]-[0135], FIG. 1 the ambient temperature sensor 120 and FIG. 19: A multi component system includes module 55 that may be provided with display 86A, in addition to a receiver for receiving continuous temperature measurements and other relevant, statistical data including processed data that is output from module 55 for visual presentation on display 86A of module 55 or on a receiver display 86B The visual presentation of information may include current skin and/or ambient temperature, current derived core body temperature, temperature trends for all of these current values, and contextual data, Contextual data as used herein means data relating to the environment, surroundings, location and condition of the individual, including, but not limited to, air quality, audio sound quality, ambient temperature, ambient light, global positioning, humidity, altitude, barometric pressure and the like. It is specifically contemplated, however, that contextual data may also include further abstractions and derivations regarding the condition and status of the body, including the position of the body and the detection of certain events and conditions within and without the body, such as urination in a diaper, dislodgement of , and an orientation characteristic of a wearer’s position with at least one motion analyzer (Stivoric: Abstract,[0123], [0138]-[0139], [0214], [0222], and FIG. 19-22:  one of or the combined temperature sensor reading and/or accelerometers might indicate that the wearer is motionless, leading toward a conclusion of a resting user, the galvanic skin response sensor might provide a very high response, leading toward a conclusion of an active user, the heat flow sensor might indicate that the wearer is still dispersing substantial heat, leading toward a conclusion of an active user, and the heart rate sensor might indicate that the wearer has an elevated heart rate, leading toward a conclusion of an active user);
transmitting data related to the environmental characteristics and the wearer’s posture or orientation from the wireless module to remote device (Rahimi: [0147], [0151]-[0153], and FIG. 13 the transmitter receiver 834: The wireless communication circuits (834, 841) of both units (821, 822 respectively) may be implemented as ICs and Stivoric: [0177], [0182]-[0183], and FIG. 19 the transceiver 625: A transceiver 625 is coupled to processor 620 and is adapted to transmit signals to a receiver in connection with module 55. Transceiver communicates detected and/or processed data to receiver by any form of wireless transmission as is known to those skilled in the art, such as infrared or an RF transmission. Antenna 630 is further coupled to processor 605 for transmitting detected and/or processed data to the receiver. Antenna 630 may further be mounted or incorporated into a diaper, garment, strap or the like to improve signal quality) and a hub wherein the data is stored (Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 the handheld receiver 65, the clinical monitor receiver 70, the personal computer 75, the necklace receiver 80, and the table top receiver 85, and FIG. 16-22: Data may be collected and processed by module 55 and transmitted by primary transmission 72 to a receiver through a short range wireless transmission, such as infrared, RF transmission or any other known wireless transmission system as known to those skilled in the art and as further described herein with respect to FIGS. 19-21. The receiver can take one of a number of forms, including a table top receiver 85, a hand held receiver 65, clinical monitor receiver 70, a personal computer 75 or a necklace receiver 80, a ring, a headworn display, a headsup display, a display built into the dashboard or windshield of a car, displayed directly on the clothing of the person being monitored or on the caregiver's clothing, displayed on household appliances such as a refrigerator, a microwave oven or conventional oven, be reflected qualitatively in controllable ambient conditions such as the temperature of a room, the lighting of the room, or the sound in a room, a watch or an armband as disclosed in Stivoric, et al., copending U.S. patent application Ser. No. 09/923,181 and can be remotely positionable with respect to module 55),
creating alerts based on the data (Rahimi: [0041], [0043], [0162]-[0172], FIG. 11, and FIG. 13: The device is attached to the baby's diaper and moves along with the baby's breathing movements. It senses changes in its orientation caused by said movements. Once irregularities in these movements are determined, the device issues an emergency alert, such as a high volume siren. Such devices can also be very useful for alerting on breathing cessation of old people or sick/wounded people and Stivoric: [0050], [0169], [0171], [0188], [0196], [0212], [0252]-[0253] and FIG. 16-22: A receiver is intended to display a variety of information and may be incorporated in other devices such as a clock radio which has a primary use unrelated to the temperature measurement system. The receiver provides a locus of information relating to the changing condition of the wearer and may present an iconic, analog or digital indication as to the data being measured, any derived information based upon both measured and other data as well as certain contextual information. Also displayed may be trends ; and;
alerting a caregiver via a mobile communications device (Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 the handheld receiver 65, the clinical monitor receiver 70, the personal computer 75, the necklace receiver 80, and the table top receiver 85, and FIG. 16-22: Data may be collected and processed by module 55 and transmitted by primary transmission 72 to a receiver through a short range wireless transmission, such as infrared, RF transmission or any other known wireless transmission system as known to those skilled in the art and as further described herein with respect to FIGS. 19-21) when the environmental conditions and posture or orientation of the wearer has changed or motion of the wearer has been detected (Stivoric: [0244] and Table 1: What is notable, however, is the ability to detect periods of activity and rest, together with the interface of the two at a particular and identifiable moment in time. The activity monitor may also detect the wearer falling and sound an alarm or warning to a parent or caregiver).

As to claim 13, Rahimi and Stivoric disclose the limitations of claim 12 further comprising the method of claim 12, further comprising storing a last known environmental condition, or posture or orientation characteristic (Stivoric: [0050], [0169], [0171], [0188], [0196], [0212], [0252]-[0253] and FIG. 16-22) and creating an alert based on a change in the environmental condition or posture or orientation characteristic (Stivoric: [0050], [0169], [0171], [0188], [0196], [0212], [0252]-[0253] and FIG. 16-22: A receiver is intended to display a variety of information and may be incorporated in other devices such as a clock radio which has .

As to claim 14, Rahimi and Stivoric disclose the limitations of claim 12 further comprising the method of claim 12, further comprising:
creating a display of the environmental condition or activity or posture or orientation characteristic of the wearer (Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 and FIG. 16-22: As temperature changes, the display can also present an iconic, analog or digital indication as to the trend of change, such as moving the digits up or down similar to an odometer to indicate rising or falling temperatures, respectively. Graphical or iconic output may incorporate sleeping, crying and/or orientation for example. As shown in FIG. 17, an iconic presentation is illustrated, having current temperature 350 be the latest calculated temperature of the individual as determined from the detected measurements of module 55. Current temperature 350 can be displayed in Celsius or in Fahrenheit mode and the mode selected for display is indicated by temperature scale indicator 380 and displays a C for Celsius or an F for Fahrenheit. The display includes an orientation indicator icon 430. Orientation indicator icon 430 provides an iconic representation of the orientation of wearer. The orientation indicator icon 430 can be a sound or an illustration or icon of an individual in a certain body position or orientation indicator .

As to claim 15, Rahimi and Stivoric disclose the limitations of claim 12 further comprising the method of claim 12, wherein an alert is created when the wearer rapidly changes from a standing to an at least partially prone orientation ([0244] and Table 1: What is notable, however, is the ability to detect periods of activity and rest, together with the interface of the two at a particular and identifiable moment in time. The activity monitor may also detect the wearer falling and sound an alarm or warning to a parent or caregiver).

As to claim 16, Rahimi and Stivoric disclose the limitations of claim 12 further comprising the method of claim 12, wherein the caregiver is alerted when the undergarment changes from dry to wet or saturated (Rahimi: [0160]-[0162]: The spikes interlock with the socket members, thus extend the sensing circuit into the diaper's absorbent material, through which the spikes pass. The conductivity of the material between the spikes increases upon becoming wet. Said circuitry senses this conductivity change, and upon reaching a selectable threshold, it signals such a change of state to said control circuitry 803, which in turn signals an alarm and Stivoric: [0148], [0229], [0250], and FIG. 1: The method just described may, for example, be used to automatically measure and/or report the body temperature of an infant, or .

As to claim 17, Rahimi and Stivoric disclose the limitations of claim 12 further comprising a method of claim 12, wherein the mobile communications device comprises at least one, smartphone, personal digital assistance, a tablet device, a table PC, a laptop, a smart book, or an ultra-book (Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 the handheld receiver 65, the clinical monitor receiver 70, the personal computer 75, the necklace receiver 80, and the table top receiver 85, and FIG. 16-22: Data may be collected and processed by module 55 and transmitted by primary transmission 72 to a receiver through a short range wireless transmission, such as infrared, RF transmission or any other known wireless transmission system as known to those skilled in the art and as further described herein with respect to FIGS. 19-21. The receiver can take one of a number of forms, including a table top receiver 85, a hand held receiver 65, clinical monitor receiver 70, a personal computer 75 or a necklace receiver 80, a ring, a headworn display, a headsup display, a display built into the dashboard or windshield of a car, displayed directly on the clothing of the person being monitored or on the caregiver's clothing, displayed on household appliances such as a refrigerator, a microwave oven or conventional oven, be reflected qualitatively in controllable ambient conditions such as the temperature of a room, the lighting of the room, or the sound in a room, a watch or an armband as disclosed in Stivoric, et al., copending U.S. patent application Ser. No. 09/923,181 and can be remotely positionable with respect to module 55).

As to claim 18, Rahimi and Stivoric disclose the limitations of claim 12 further comprising a method of claim 12, wherein the wireless module can be updated remotely through the hub (Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 the handheld receiver 65, the clinical monitor receiver 70, the personal computer 75, the necklace receiver 80, and the table top receiver 85, and FIG. 16-22: Data may be collected and processed by module 55 and transmitted by primary transmission 72 to a receiver through a short range wireless transmission, such as infrared, RF transmission or any other known wireless transmission system as known to those skilled in the art and as further described herein with respect to FIGS. 19-21. The receiver can take one of a number of forms, including a table top receiver 85, a hand held receiver 65, clinical monitor receiver 70, a personal computer 75 or a necklace receiver 80, a ring, a headworn display, a headsup display, a display built into the dashboard or windshield of a car, displayed directly on the clothing of the person being monitored or on the caregiver's clothing, displayed on household appliances such as a refrigerator, a microwave oven or conventional oven, be reflected qualitatively in controllable ambient conditions such as the temperature of a room, the lighting of the room, or the sound in a room, a watch or an armband as disclosed in Stivoric, et al., copending U.S. patent application Ser. No. 09/923,181 and can be remotely positionable with respect to module 55).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rahimi (Rahimi – US 2012/0299730 A1) in view of Stivoric et al. (Stivoric – US 2008/0161715 A1) and further in view of Radjy et al. (Radjy – US 2018/0011076 A1).

As to claim 4, Rahimi and Stivoric disclose the limitations of claim 1 further comprising the wireless module according to claim 1, wherein the environmental sensor is within the housing and wherein the housing has at least one thru hole substantially positioned over the environmental sensors (Stivoric: [0107], [0131], [0133]-[0134], [0139], and FIG. 5-13 the sensor cover 115: The housing components of module 55 are preferably constructed from a flexible urethane or another hypoallergenic, non-irritating elastomeric material such as polyurethane, rubber or a rubber-silicone blend, by a molding process, although the housing components may also be constructed from a rigid plastic material. Ambient temperature sensor 120 is located on upper housing 95 and is protected by a sensor cover 115. Ambient temperature sensor 120 can be large enough such that the entire surface of upper housing 95 can be the active sensor area, or the active sensor can be located only on a portion of upper housing 95, preferably at the apex of upper housing 95 furthest from the wearer's body, and skin in order to provide the largest thermal variance and/or insulation from the skin temp sensor), except for the claimed limitations of wherein the wireless module further comprises a bushing substantially positioned between the environmental sensors and the housing.
However, it has been known in the art of humidity sensor to implement the wireless module further comprises a bushing substantially positioned between the environmental sensors and the housing, as suggested by Radjy, which discloses the wireless module further comprises a bushing substantially positioned between the environmental sensors and the housing (Radjy: Abstract, [0008], [0070]-[0075], and FIG. 2: a sensor device includes a housing, the housing having an opening allowing substances to pass from an exterior of the housing to an interior of the housing, a printed circuit board disposed in the housing, the printed circuit board including a humidity sensor and at least one electronic component, a tube having a first end and a second end, the tube comprising a waterproof material, wherein the first end of the tube surrounds the humidity sensor, wherein a first seal is formed by between the first end of the tube and the printed circuit board, wherein the second end of the tube is located proximate the hole, and a material layer disposed between the second end of the tube and the hole, wherein the material layer comprises a waterproof and breathable material, wherein a second seal is formed between the material layer and the housing, wherein a third seal is formed between the material layer and the second end of the tube. The hole and the material layer allow water vapor to pass from the exterior to the humidity sensor. The first seal, the second seal, and the third seal prevent the water vapor from reaching the at least one electronic component).
Therefore, in view of teachings by Rahimi, Stivoric, and Radjy, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring device of Rahimi and Stivoric to include the wireless module further comprises a bushing substantially positioned between the environmental sensors and the housing, as suggested by Radjy. The motivation for this is to implement a known alternative sensing device structure for monitoring different conditions/environmental conditions.

As to claim 5, Rahimi, Stivoric, and Radjy disclose the limitations of claim 4 further comprising the wireless module according to claim 4, wherein the wireless module further comprises a filter element (Radjy: Abstract, [0070], [0072], [0076]-[0077], and FIG. 2 the layer 220: Waterproof layer 220 fits above tube 230 between the second end of tube 230 and hole 120. Waterproof layer 220 includes a waterproof, breathable material. Therefore, waterproof layer 220 allows water vapor that enters hole 120 to pass through waterproof layer 220, but prevents , and a locking ring wherein the filter element is affixed into the bushing and the locking ring secures the filter element substantially between the housing, and the locking ring (Radjy: Abstract, [0008], [0070]-[0075], and FIG. 2-5: The sensor device also includes a waterproof, breathable material layer disposed between the second end of the tube and the hole, wherein a second seal is formed between the material layer and the housing, wherein a third seal is formed between the material layer and the second end of the tube. The hole and the material layer allow water vapor to pass from the exterior to the humidity sensor. The first, second, and third seals prevent the water vapor from reaching the at least one electronic component).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rahimi (Rahimi – US 2012/0299730 A1) in view of Stivoric et al. (Stivoric – US 2008/0161715 A1) and further in view of Weng et al. (Weng – CN 105751986 A). The rejections in this instant application are based on the English translation of CN 105751986 A publication by computer.

As to claim 6, Rahimi and Stivoric disclose the limitations of claim 1 further comprising the wireless module according to claim 1, wherein the housing comprises a cover encapsulating the controller (Stivoric: [0131], [0133]-[0134], and FIG. 5-13 the sensor cover 115: The housing components of module 55 are preferably constructed from a flexible urethane or another hypoallergenic, non-irritating elastomeric material such as polyurethane, rubber or a rubber-silicone blend, by a molding process, although the housing components may also be and a power supply (Rahimi: [0138] and FIG. 11 the power source 806 and Stivoric: [0134], [0140]-[0141], [0185], FIG. 6 the battery 135, and FIG. 19: Battery 620 is the main power source for receiver and is coupled to processor 670. The battery 620 may be recharged by induction or wireless communication) except for the claimed limitations of wherein the wireless module is resistant to fluids.
However, it has been known in the art of monitoring conditions of a user to implement the wireless module is resistant to fluids, as suggested by Weng, which discloses the wireless module is resistant to fluids (Weng: [0016], [0096], and FIG. 2: When wanting monitoring humidity, must ventilative, waterproof, the many aspects balances such as outer cover intensity, Intelligent hardware or the wearable device monitoring temperature such as the monitoring of current a lot of fever, but there is no which f1ardware device and introduce humidity control, because humidity requirement product must in waterproof, outer cover intensity, the many aspects such as ventilative go balance to accept or reject).
Therefore, in view of teachings by Rahimi, Stivoric, and Weng it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring device of Rahimi and Stivoric to include the wireless module is resistant to fluids, as suggested by Weng. The motivation for this is to implement a .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rahimi (Rahimi – US 2012/0299730 A1) in view of Stivoric et al. (Stivoric – US 2008/0161715 A1) and further in view of Rondoni et al. (Rondoni – US 2007/0252713 A1).

As to claim 7, Rahimi and Stivoric disclose the limitations of claim 1 further comprising the wireless module according to claim 1, wherein the wireless module is removably attached to an undergarment using medical tape or is secured into a secondary pouch wherein the secondary pouch can be removably attached to an undergarment (Stivoric: [0124], [0163], [0165], FIG. 12 and FIG. 14 The garment may have specific body tension areas which are designed for such function, or elastic or other materials arranged as appropriate. The module can be integrated into the garment, and simply placed, snapped or pocketed behind these tension areas, without module required adhesive), except for the claimed limitations of wherein the secondary pouch has a plurality of holes on its surface to allow fluids to penetrate the secondary pouch.
However, it has been known in the art of monitoring conditions of a user to implement the secondary pouch has a plurality of holes on its surface to allow fluids to penetrate the secondary pouch, as suggested by Rondoni, which discloses the secondary pouch has a plurality of holes on its surface to allow fluids to penetrate the secondary pouch (Rondoni: [0080]-[0082], and FIG. 4 the cavity 48 and the absorbent 20: Embedding sensor 24 within absorbent pad 20 may be a simple method for securing the sensor 24. As bladder 14 voids urine, sensing 
Therefore, in view of teachings by Rahimi, Stivoric, and Rondoni it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring device of Rahimi and Stivoric to include the secondary pouch has a plurality of holes on its surface to allow fluids to penetrate the secondary pouch, as suggested by Rondoni. The motivation for this is to implement a known alternative sensing device for monitoring different conditions/environmental conditions related to a user.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hu et al., US 2008/0074274 A1, discloses diaper.
Faybishenko et al., US 2014/0121487 A1, discloses health diagnostic systems and methods.
Haire et al., US 2016/0095758 A1, discloses incontinence system.
Pierleoni et al. discloses A High Reliability Wearable Device for Elderly Fall Detection.
Duarte et al. discloses Wearable Health Devices—Vital Sign Monitoring, Systems and Technologies.
Foroughi et al. discloses intelligent video surveillance for monitoring fall detection of elderly in home environments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668 and email is Quang.Pham@uspto.gov.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684